         Case 5:20-cv-00616-C Document 54 Filed 03/02/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

RIFFEL LAW FIRM, PLLC, a                )
Professional Limited Liability Company, )
                                        )
                    Plaintiff,          )
                                        )
vs.                                     )      No. CIV-20-616-C
                                        )
HEATH D. GAISFORD, an individual;       )
ALISHA LOUISE GAISFORD, an              )
individual; DENNIS IRVIN GAISFORD, )
an individual; LOLA FAYE GAISFORD, )
an individual; STATE OF OKLAHOMA, )
ex rel. OKLAHOMA TAX                    )
COMMISSION; ELLIS COUNTY                )
TREASURER and BOARD OF COUNTY )
COMMISSIONERS; U.S. DEPARTMENT )
OF AGRICULTURE, ex rel. FARM            )
SERVICE AGENCY; and JOHN DOE,           )
occupant,                               )
                                        )
                    Defendants,         )
                                        )
HEATH D. GAISFORD, an individual;       )
ALISHA LOUISE GAISFORD, an              )
individual; DENNIS IRVIN GAISFORD, )
an individual; and LOLA FAYE            )
GAISFORD, an individual,                )
                                        )
              Counterclaim Plaintiffs,  )
                                        )
vs.                                     )
                                        )
RIFFEL LAW FIRM, PLLC, a                )
Professional Limited Liability Company, )
CRAIG RIFFEL, an individual;            )
KATRESA RIFFEL, an individual; and      )
JONATHAN F. BENHAM, an individual, )
                                        )
              Counterclaim Defendants.  )
           Case 5:20-cv-00616-C Document 54 Filed 03/02/21 Page 2 of 2




                          MEMORANDUM OPINION AND ORDER

       On January 12, 2021, the Court entered an Order granting Defendants’ Motion for

Partial Summary Judgment on Plaintiff’s claim to foreclose an alleged attorneys’ lien.

Defendants then filed a Motion for Attorneys’ Fees seeking to recover attorneys’ fees

related to that claim. However, as Plaintiff notes, Defendants’ Motion is premature as no

judgment has been entered in Defendants’ favor; rather, the Court’s Order on Summary

Judgment noted that Judgment would be entered at the close of the case. Accordingly,

Defendants’ Motion will be denied without prejudice to being refiled when a judgment is

entered in their favor.

       As set forth more fully herein, Defendants’ Motion for Attorneys’ Fees (Dkt. No.

47) is DENIED.

       IT IS SO ORDERED this 2nd day of March 2021.




                                           2
